DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 13-16, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Filippis (US20160087511, “De Filippis”).
Re claim 1, De Filippis discloses a control device 7 for controlling an electric motor of an electrical device 1 (figs 1-3, para [0029]), comprising: 
a flat plate 11 (figs 1-2, para [0035]) extending in a plate plane (figs 1-2, horizontal plane 11 extends on); 
a power electronics including a plurality of electronic components 9, 13, 14 (figs 1-2, para [0033]-[0034] & [0041]-[0043]), arranged and interconnected on the plate 11 (figs 1-2); 
the power electronics having at least one electronic power component 13, 14 that produces waste heat during operation (para [0044]); 
the at least one electronic power component 13, 14 arranged such that a body of the at least one electronic power component penetrates the plate plane (figs 1-2); and 
wherein a plurality of power connections 12 (figs 1-2, para [0038]-[0039], discloses conductor tracks 12 on bottom side electrically connect components), via which the at least one electronic power component 13, 14 is interconnected to the plurality of electronic components 9 (figs 1-2, para [0038] & [0055]), are arranged at an edge of the plate (figs 1-2, para [0092]-[0093], portion of 12 connected to leads 13a & 14a).
Re claim 2, De Filippis discloses claim 1 as discussed above and further discloses  the plate 11 includes at least one plate opening penetrating the plate 11 (figs 1-2 & below, where opening for 13 & 14; and openings for 13a & 14a); and 
the at least one electronic power component 13, 14 is arranged in the at least one plate opening (figs 1-2 & below).

    PNG
    media_image1.png
    290
    484
    media_image1.png
    Greyscale

Re claim 3, De Filippis discloses claim 2 as discussed above and further discloses the plurality of power connections are arranged at an interior edge of the plate 11 (figs 2 & below); and the interior edge encloses the at least one plate opening (figs 2 & below).

    PNG
    media_image2.png
    290
    519
    media_image2.png
    Greyscale

Re claim 4, De Filippis discloses claim 2 as discussed above and further discloses the at least one plate opening is disposed completely within the plate 11 such that the at least one plate opening has a closed circumferential edge (figs 2 & above for claim 2, openings for 13a & 14a).
Re claim 5, De Filippis discloses claim 1 as discussed above and further discloses perpendicular to the plate plane, a diameter of the body of the at least one electronic power component 13, 14 is larger than a thickness of the plate 11 (figs 1-2).
Re claim 6, De Filippis discloses claim 1 as discussed above and further discloses the body of the at least one electronic power component 13, 14 projects out from the plate 11 perpendicular to the plate plane on both sides of the plate 11 (figs 1-2 2).
Re claim 7, De Filippis discloses claim 1 as discussed above and further discloses a central area of the at least one electronic power component 13, 14 is arranged at a height of the plate 11 (figs 1-2).
Re claim 13, De Filippis discloses claim 1 as discussed above and further discloses an electrical device 1, comprising: 
a housing (figs 1 & 3, para [0027], includes 2 & 3); 
an electric motor arranged in the housing (figs 1 & 3, para [0028]); and 
the control device 7 according to claim 1 arranged in the housing (figs 1 & 3).
Re claim 14, De Filippis discloses claim 13 as discussed above and further discloses the plate 11 is arranged in the housing such that the at least one electronic power component 13, 14 is connected to the housing to facilitate a transfer of heat (figs 1-3, para [0044]).
Re claim 15, De Filippis discloses claim 13 as discussed above and further discloses the housing has a component receptacle 32, 33 (fig 3) structured complementary to the body of the at least one electronic power component 13, 14 (fig 3) and into which the at least one electronic power component 13, 14 is inserted (fig 3, para [0095]).
Re claim 16, De Filippis discloses claim 13 as discussed above and further discloses the housing includes at least one of: 
a plurality of cooling fins disposed on an outer side facing away from the at least one electronic power component 13, 14 (fig 1); and 
an elevation disposed in an area of the at least one electronic power component 13, 14 (figs 1 & 3, para [0095], elevations formed by 32 & 33).
Re claim 19, De Filippis discloses claim 13 as discussed above and further discloses a drivable shaft (figs 1 & below), wherein the plate 11 includes an opening penetrated by the shaft (figs 2 & below).

    PNG
    media_image3.png
    508
    554
    media_image3.png
    Greyscale

Re claim 20, De Filippis discloses claim 13 as discussed above and further discloses a duct structure for guiding a portion of a fluid flow (figs 2 & above for claim 19, rotor 6 has blade that will inherently move air within the housing & opening in 11 forms a duct) wherein the plate 11 includes an opening penetrated by the duct structure (figs 2 & above for claim 19).
Re claim 22, De Filippis discloses claim 1 as discussed above and further discloses the at least one electronic power component 13, 14 is embedded in a casting compound 21 fixing the at least one electronic power component 13, 14 to the housing (fig 3, para [0064]).

Claims 1, 13 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US20190386547, “Im”).
Re claim 1, Im discloses a control device for controlling an electric motor of an electrical device (figs 7-8, para [0063]), comprising: 
a flat plate 210 (figs 8-10, para [0063]) extending in a plate plane (figs 8-10, horizontal plane 210 extends on); 
a power electronics including a plurality of electronic components 220 (figs 8-11, para [0063]), arranged and interconnected on the plate 210 (figs 8-9); 
the power electronics having at least one electronic power component 230, 240 that produces waste heat during operation (fig 11, para [0074]); 
the at least one electronic power component 230, 240 arranged such that a body of the at least one electronic power component 230, 240 penetrates the plate plane (figs 8 & 10-11); and 
wherein a plurality of power connections (figs 8-9, portion of conductors of 210 where 230 & 240 are connected), via which the at least one electronic power component 230, 240 is interconnected to the plurality of electronic components 220 (figs 8-9), are arranged at an edge of the plate (figs 8-9, portion of conductors of 210 where 230 & 240 are connected).
Re claim 13, Hirotani discloses claim 1 as discussed above and further discloses an electrical device, comprising: 
a housing (figs 7-8, para [0063], includes 201 & 202); 
an electric motor 100 arranged in the housing (figs 7-8, [0062], hole in 201 for shaft of 100); and 
the control device according to claim 1 arranged in the housing (figs 7-8).
Re claim 23, Hirotani discloses claim 13 as discussed above and further discloses a conveying device (figs 7-8, para [0002]-[0003], discloses motor employed for rotating cooling fans), comprising: 
the electrical device according to claim 13 (figs 7-8); and 
a conveyor wheel configured to drive a fluid and that is drivable via the electric motor 100 (figs 7-8, para [0002]-[0003], since motor employed by fan the motor at least drives a fan wheel to move air).
Re claim 24, Hirotani discloses claim 23 as discussed above and further discloses the conveyor wheel is arranged on an outside of the housing (fig 7, [0062], as implied by rotor 130 being on outside of housing); 
the housing includes a cooling path extending at least partially through the electric motor 100 (figs 7-8, fins 251 provided below rotor 130 so movement of rotor and fan provide air movement between rotor & fins); and 
at least a portion of a fluid flow provided via the conveyor wheel flows through the cooling path (figs 7-8).
Re claim 25, Hirotani discloses claim 23 as discussed above and further discloses the conveying device is configured as one of: a charging device for a fresh air system of an internal combustion engine; a water pump for a cooling circuit; a compressor for a refrigerant circuit; one of a fan and a ventilator for one of a heating device and a cooling device; a fuel pump for an internal combustion engine; and an oil pump for an internal combustion engine (para [0002]-[0003], a fan for a cooling device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Im  in view of Ichise et al. (US20100284838, “Ichise”) .
Im discloses claim 1 as discussed above but is silent with respect to the plate includes a high-voltage area and a low-voltage area; the at least one electronic power components is arranged in the high-voltage area; and a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area.
Ichise discloses the plate 28 a high-voltage area HV and a low-voltage area LV (fig 5, para [0065]); the at least one electronic power components is arranged in the high-voltage area (fig 5, para [0064]); and a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area LV (fig 5, para [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Im to include a high-voltage area and a low-voltage area; the at least one electronic power components is arranged in the high-voltage area; and a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area, as disclosed by Ichise, in order to position the low voltage connectors at a position away from the high voltage connectors, as taught by Ichise (para [0077]).

Re claims 11 and 12, Im  in view of Ichise disclose claim 10 as discussed above. Im is silent with respect to: 
a coupling area adjoining the high-voltage area HV on one side and adjoining the low-voltage area LV on another side; and the power electronics and the control electronics are coupled to one another via at least one electrical coupling component arranged in the coupling area; and
the at least one electrical coupling component is configured to provide a galvanically separated coupling of the power electronics and the control electronics
Ichise further discloses the plate 28 further includes a coupling area adjoining the high-voltage area HV on one side and adjoining the low-voltage area LV on another side (fig 5, para [0065]); and the power electronics and the control electronics are coupled to one another via at least one electrical coupling component 33, 34 (fig 5) arranged in the coupling area (fig 5); and
the at least one electrical coupling component 33, 34 is configured to provide a galvanically separated coupling of the power electronics and the control electronics (fig 5, para [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Im  in view of Ichise to include: a coupling area adjoining the high-voltage area on one side and adjoining the low-voltage area on another side; and the power electronics and the control electronics are coupled to one another via at least one electrical coupling component arranged in the coupling area; and the at least one electrical coupling component is configured to provide a galvanically separated coupling of the power electronics and the control electronics, as disclosed by Ichise, in order to insulate the high voltage area from the low voltage area, as taught by Ichise (para [0065]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Rupp et al. (US6175171, “Rupp”) .
Re claims 17 and 18, Im discloses claim 13 as discussed above, but is silent with respect to: 
the housing is structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component; and
the plate includes an opening through which at least a portion of the fluid flow is flowable.
Rupp discloses the housing (fig 2, includes 13 & 23) is structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component 20 (fig 1, col 3, lns 18-34, since air is drawn into 31 air will flow along 23); and
the plate 19 includes an opening (figs 1-2, opening in 19 for 31) through which at least a portion of the fluid flow is flowable (fig 1, col 3, lns 18-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and plate of Im to be structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component; and the plate includes an opening through which at least a portion of the fluid flow is flowable, as disclosed by Rupp, in order to improve air exchange inside the motor and rapidly remove heated air, as taught by Rupp (col 3, lns 18-26).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over De Filippis in view of Hirotani et al. (US20170008554, “Hirotani”) .
Re claim 21, De Filippis discloses claim 13 as discussed above but is silent with respect to the housing includes a thermally insulating separating wall that crosses the plate plane and that is arranged between the plurality of power connections and the at least one electronic power component.
Hirotani  discloses the housing 18 (fig 41) includes a thermally insulating separating wall 35 (fig 41, para [0135] & [0137]-[0138]) and that is arranged between the plurality of power connections (fig 41, connections on 26b connected to leads of 11a-b & 19) and the at least one electronic power component 11a-b, 19 (fig 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of De Filippis to include a thermally insulating separating wall and that is arranged between the plurality of power connections and the at least one electronic power component, as disclosed by Hirotani, in order to prevent heat from effecting components on the plate or adding additional heat to the electronic power components, as taught by Hirotani (para [0135]).
It is pointed out that De Filippis in view of Hirotani discloses the thermally insulating separating wall crosses the plate plane since De Filippis discloses the bodies of the electronic power components are arranged in the plate plane and Hirotani discloses the electronic power components 11a-b, 19 are arranged above the plate plane. Specifically Hirotani discloses the thermally insulating separating wall 35 is provided between the bodies of the electronic power components and the rest of the control device, where the leads of the electronic power components are not bent (fig 41), whereas the electronic power components of De Filippis are bent requiring the thermally insulating separating wall to be positioned to cross the plate plane.

Allowable Subject Matter
Claim 8 and its dependent claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The main reason for indicating claim 8 as allowable is the inclusion of the limitations, inter alia, of:
“the at least one electronic power component includes at least two power components having different diameters perpendicular to the plate plane; and the at least two power components are arranged such that a longitudinal central axis of one of the at least two power components is disposed below the plate and a longitudinal central axis of the other of the at least two power components is disposed above the plate.”

The closest prior art De Filippis and Im, either alone or in combination, do not disclose the above limitations.
De Filippis discloses two capacitors 13 and 14 that are the same or similar diameter with both longitudinal central axis above plate 11 (fig 1). It appears there is also a coil wound a core (fig 1 on opposite side from 13 & 14) but this is not disclosed in enough detail to compare it to 13 or 14.
Im also discloses two capacitors 230 of the same or similar diameter and a shielding filter 240 with a different diameter than capacitors 230, but the diameter of 240 is not perpendicular to the plate 210 (fig 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rathman (US20060152907) discloses claim 1 except for the plurality of power connections on the edge of the plate (fig 3, para [0032]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834